El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Esta apelación fué interpuesta el 12 de mayo último contra sentencia dictada en juicio de 'desahucio, sin solicitar la apelante que el taquígrafo presentara la transcripción de la evidencia. Cinco días después la apelante pidió al tribunal sentenciador que le prorrogara el término para pre-sentar la exposición del caso para su apelación y le fueron concedidos treinta días. Sucesivas prórrogas le fueron da-das, siendo una de ellas la de 11 de julio en que se le conce-dieron quince días con igual fin. El 4 de agosto solicitó otra *461prórroga que le fué otorgada el día 6 de agosto por veinte días, mas el 20 de agosto la parte apelada pidió al juez que dejase sin efecto la última prórroga concedida el 6 de agosto porque liabía sido solicitada estando vencida la anterior. El 28 de agosto el tribunal inferior dejó sin efecto la expresada prórroga fundándose en que fué solicitada des-pués del 31 de julio en que venció la precedente y en que en los pleitos de desahucio, de acuerdo con la sección 13 de la ley, el taquígrafo sólo tiene un preciso término de 5 días contados desde la feclia de presentación del escrito de ape-lación, para preparar el récord y por tanto dentro de ese término debió presentarse la exposición del caso. El 31 de agosto la parte apelante pidió al tribunal que reconsiderara esa resolución y fué señalado el día 5 de noviembre" para oír a las partes sobre esa moción. Continuó pidiendo pró-rrogas la paide apelante y no estando presentada la expo-sición del caso el día 30 de octubre, el día 3 de noviembre la parte apelada nos ha pedido ‘que desestimemos la apela-ción fundándose en los dos motivos expresados en la reso-lución de la corte inferior a que nos liemos referido.
La ley de desahucio dispone en sus secciones 13 y 14 lo siguiente:
“Sección 13. — Interpuesta en forma la apelación, los secretarios de las cortes y los taquígrafos en su caso, practicarán las diligen-cias que les incumbieren dentro del preciso término de cinco días, contados desde la fecha de la presentación del escrito de apelación.
“Sección 14. — Las apelaciones se tramitarán de acuerdo con el Código de Enjuiciamiento Civil, no pudiendo exigirse en ningún caso más copias que las expresamente prevenidas en dicho código: entendiéndose que tales apelaciones deberán tramitarse con toda preferencia. ’ ’
Según esa ley una vez establecida la apelación dentro de cinco días contados desde la fecha de la sentencia y de con-signado el precio adeudado o prestada fianza en los otros casos, dentro de dichos cinco días, las apelaciones se tra-*462mitarán de acuerdo con el Código de Enjuiciamiento Civil, por lo que las reglas de éste referentes a tramitación de apelaciones son aplicables a las apelaciones establecidas en juicios de desahucio y por esto el término del apelante para preparar su exposición del caso era de 10 días prorrogables, haciendo aplicación del artículo 299 de dicho código según quedó enmendado por la Ley No. 81 de junio 26 de 1919, pues la sección 13 de la ley de desahucio no puede ser interpre-tada, como pretende la parte apelada e hizo la Corte inferior, en el sentido de que sólo concede 5 días precisos e im-prorrogables para presentar la exposición del caso por el hecho de que disponga que los secretarios de las cortes y el taquígrafo en su caso practicarán las diligencias que les in-cumbieren dentro del preciso término de 5 días Contados desde la apelación. Tal precepto es solamente directivo pai-a dichos funcionarios y no regula ni fija el término para presentar la exposición del caso ni la transcripción de la evidencia hecha por el taquígrafo cuando se opta por ella de acuerdo con la Ley No. 27 de 27 de noviembre, 1917, para tramitar la apelación. Por consiguiente ese motivo alegado para la desestimación de la apelación no es procedente.
Tampoco lo es el segundo, pues estando pendiente de vista y resolución en la corte inferior la moción del ape-lante para que sea reconsiderada la decisión que declaró nula y sin efecto la prórroga que le fué concedida el 6 de agosto, no podemos basarnos en tal resolución para soste-ner que procede la desestimación por haber vencido el 31 de julio las prórrogas concedidas para presentar la exposi-ción del caso.
No queremos terminar esta opinión sin llamar la aten-ción de los jueces inferiores de que deben ser parcos en la concesión de prórrogas para la tramitación de apelaciones en juicios de desahucio, so pena de que quéde anulada la voluntad del legislador respecto a que estos juicios sean rápidos, y se dé el caso, como en el presente, de que a los *463seis meses de apelada la sentencia, está en trámites todavía la exposición del caso para la apelación.
La moción de desestimación debe ser negada.

Sin lugar.

Jneces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.